El Juez Pkesidente Se. Heenández
emitió la opinión del tribunal.
*44Se trata en el presente caso de un pleito promovido ante la Corte de Distrito de San Juan por los demandantes contra los demandados para obtener la nulidad de una escritura pú-blica de venta de ciertas participaciones de dominio sobre bienes inmuebles, otorgada en 8 de marzo de 1904 ante el Notario don Herminio Díaz Navarro por Eosa Torrents a •nombre de los demandantes, sus hijos, siendo éstos menores de edad, a favor de la sociedad 'J. Ocho a y Hermano.
Fúndase la acción de nulidad ejercitada en que si bien Eosa Torrents obtuvo por auto de 28 de abril de 1902 de la Corte de Distrito de San Juan, autorización para la venta de dichos condominios, esa autorización era nula por haberla otorgado una coi-te que carecía de jurisdicción para ello, pues la Corte de Distrito de Arecibo era la que la tenía según ley, en atención a ser Ciales, pueblo de ese distrito, el domicilio de la madre y sus hijos, y radicar allí también los condominios vendidos.
La demanda fué excepeionada por no aducir hechos sufi-cientes para determinar una causa de acción, por prescripción de la acción, por indebida acumulación de partes, y también por indebida acumulación de acciones.
La corte declaró con lugar la excepción de falta de acción y sin considerar las demás excepciones propuestas, dictó sen-tencia en 16 de febrero de 1914 por la que desestima la demanda sin especial condenación de costas, contra cuya sen-tencia interpuso la representación de. la parte demandante recurso de apelación para ante esta Corte Suprema.
Alega la parte apelante como motivos del recurso, los siguientes errores:
Primero. Inaplicación del artículo 164 del Código Civil Español vigente al concederse la autorización, precepto repro-ducido por el artículo 229 del Código Civil revisado que regía al otorgarse la venta. '
iSegundo. Aplicación indebida de las sentencias de la Corte Suprema de España de 22 de julio y 30 dé septiembre de 1875, 6 de octubre de 1876 y 2 de junio de 1877, y de las reso-*45Iliciones de la Dirección General de los Eegistros de España de 22 de enero de 1866 (1886) y 9 de mayo de 1889.
Tercero. Falta de aplicación'de la sentencia de esta Corte Suprema en el caso de Esteras v. Arroyo, 16 D. P. R., 725 y sn antecedente de la Corte Snprema de los Estados Unidos en el caso de Garzot v. Rubio, 209, U. S., 303.
Al resolver en el día de lioy el recurso de apelación No. 1218 en otro caso análogo entre las mismas partes y sobre igual materia en cuyo recurso fueron alegados los mismos errores o motivos que se invocan para sostener el presente, consideramos detenidamente los dos primeros de dichos mo-tivos, absteniéndonos de considerar el tercero, y llegamos a la conclusión de que procedía revocar la sentencia apelada, como así lo hemos hecho.
Por las mismas razones que consignamos en nuestra opi-nión que sirvió de fundamento a la decisión del recurso No. 1218, las que aquí ratificamos y reproducimos, tenemos- que llegar a idéntica decisión final.
Es de revocarse la sentencia apelada y continuarse el juicio de acuerdo con esta opinión.

Revocada la sentencia apelada, debiendo con-tinuarse el juicio de acuerdo con los princi-pios enunciados en la opinión.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.